Citation Nr: 1144129	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  05-33 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for a left knee disability beginning June 1, 2007.

2. Entitlement to service connection for a right knee disorder. 

3. Entitlement to service connection for a cervical spine disorder.

4. Whether new and material evidence has been received to reopen a claim of service connection for a left elbow disorder. 

5. Whether new and material evidence has been received to reopen a claim of service connection for a low back disorder. 




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The Veteran served on active duty from April 1976 to June 1978.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which in part, denied an evaluation in excess of 20 percent for the left knee disability, and denied service connection for a cervical spine disorder. The Veteran has also appealed from a March 2006 rating decision that in part, denied the reopening of previously denied claims for service connection for a low back disorder, a right knee disorder and a left elbow disorder. Jurisdiction over the case was later transferred to the RO located in Winston-Salem, North Carolina.

In May 2007, a Travel Board hearing was held before the undersigned, a transcript of which is of record. 

In 2008 and 2009, the Board requested two medical opinions by physicians at the Veterans Health Administration (VHA).  

In August 2009, the Board remanded the issues listed on the title page above to the RO for additional development.  The RO completed substantial development in the case, continued the denial of the claims and returned the matters to the Board. In addition, with respect to the claim for service connection for a right knee disability, the RO issued a Statement of the Case (SOC). Thereafter, the Veteran filed a substantive appeal. Hence, that issue is also before the Board on appeal.  

In September 2010, the Board issued a decision granting a separate 10 percent rating for a left knee disability prior to April 19, 2006, due to limitation of leg extension; and continued the existing 20 percent rating for left knee disability based upon joint instability prior to April 19, 2006, and 30 percent rating for left knee disability beginning June 1, 2007. (For purposes of clarity, a temporary 100 percent evaluation for left knee surgical convalescence was already in effect between April 19, 2006 and May 31, 2007.) Meanwhile, as regarding the Veteran's remaining original claims for service connection, and petitions to reopen, the Board issued a denial for each of these matters. 

Thereafter, the Veteran appealed the Board's decision to the United States Court        of Appeals for Veterans Claims (Court) on all issues decided, except for the level  of compensation assigned for left knee disability prior to April 19, 2006.                         In August 2011, the Court granted a Joint Motion for Remand filed by the Veteran's attorney and the Secretary of VA, vacating the September 2010 decision and then remanding the case to the Board.



The Board presently decides again the matter of a petition to reopen service connection for a low back disorder. The remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via       the Appeals Management Center (AMC), in Washington, DC. VA will notify         the Veteran if further action is required on his part. 


FINDINGS OF FACT

1. By an April 1999 rating decision, the RO denied the Veteran's original claim for service connection for a low back disorder.

2. Since that initial rating decision, no additional evidence has been received which relates to an unestablished fact necessary to substantiate the previously denied claim. 


CONCLUSIONS OF LAW

1. The April 1999 RO rating decision which denied service connection for a low back disorder is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 20.200, 20.201 (2011).

2. New and material evidence has not been received to reopen the previously denied claim. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)   must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court established additional criteria as to the content of the notice to be provided in connection with a petition to reopen, requiring that VA provide a claim-specific and comprehensive definition of "new and material" evidence.

Through VCAA notice correspondence dated from October 2009 the RO informed the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A.        § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the         joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).       The notice correspondence also provided a clear definition of "new and material" evidence.

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.           See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). Here, the VCAA notice correspondence was issued subsequent to the adjudication of the Veteran's petition to reopen by a March 2006 RO rating decision, and thus technically did not comport with the definition of timely notice. This notwithstanding, the Veteran has had the opportunity to respond to this most recent VCAA correspondence before issuance of the May 2010 Supplemental SOC (SSOC) continuing the denial of his claim. Following issuance of the October 2009 notice, there is no indication of any further available information or evidence to obtain to support the Veteran's claim. Thus, the Veteran has had the full opportunity to participate in the adjudication of this claim. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

The RO/AMC has taken appropriate action to comply with the duty to assist the Veteran through obtaining the Veteran's service treatment records (STRs), as well as extensive VA outpatient treatment records, and records pertaining to disability benefits from the Social Security Administration (SSA). The Board recognizes that the remand section below is requesting additional STRs from one or more military hospitals, but nonetheless the prospective records search is limited in scope to an October 1977 in-service fall injury, which is not the incident which the Veteran identifies as precipitating a low back disorder. Consequently, the instant claim for       a low back disorder may be fairly decided without obtaining the further treatment records in question. Moreover, at this stage in the development of the Veteran's claim, when considering a petition to reopen service connection, there is no concommittant duty on VA's part to afford the claimant a VA Compensation and Pension examination absent initial presentation of new and material evidence.         See 38 C.F.R. § 3.159(c)(4)(iii) (2011). In furtherance of his claim, the Veteran has provided several personal statements, private medical records, and testimony during a Travel Board hearing. The record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Through an April 1999 rating decision, the RO denied the Veteran's original claim for service connection for a low back disorder. The decisional rationale was that while there was one record of treatment in service for complaints of low back pain in June 1977, no permanent residual or chronic disability subject to service connection was shown by service treatment records or demonstrated by evidence following service. Essentially, the RO denied the claim for lack of showing of causal nexus between a claimed post-service back disorder, and an incident of       the Veteran's active military service. The Veteran did not file a timely Notice of Disagreement (NOD) with the RO's rating decision to initiate an appeal, and hence the decision became final and binding on the merits. See U.S.C.A. § 7105;                 38 C.F.R. §§ 3.104(a), 20.200, 20.201. 

When, as here, a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R.         § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).
For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156. For the purpose of establishing whether new and material evidence has been submitted,         the credibility of the evidence, although not its weight, is to be presumed.        Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    9 Vet. App. 273, 283 (1996).

As indicated, the RO originally denied service connection because the requisite element of a causal nexus between claimed disability, and an incident of service was not proven. The presence of a causal nexus to service is essential to establish service connection. See Watson v. Brown, 4 Vet. App. 309, 314 (1993)                    ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); Hickson, supra. See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004). For any newly obtained evidence to warrant reopening the Veteran's claim as "new and material" evidence, it would have to raise a reasonable possibility of substantiating this element of the claim.

The Board also undertakes review of the record taking into consideration carefully the points raised within the Court's August 2011 Joint Motion for Remand,        which remanded the instant petition to reopen to the Board for readjudication.                 The Joint Motion held that the Board's prior September 2010 decision did not provide adequate reasons or basis for why new and material evidence was not received to reopen service connection for a low back disorder. According to the Joint Motion, since the April 1999 RO rating decision, additional relevant evidence had been obtained. The evidence consisted of diagnoses of a current back disorder, including degenerative joint disease (DJD) of the spine associated with complaints of chronic back pain, and a history of symptoms dating to service. The Joint Motion held that the Board improperly failed to discuss this evidence and explain why it was not sufficient to reopen the Veteran's claim. Further mandated by the          Joint Motion was that the Board take into proper account the Court's precedential holding that the phrase "raises a reasonable possibility of establishing the claim"        be viewed as enabling, rather than precluding reopening, as set forth in             Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

The Board has reviewed the record in its entirety, including in light of the terms of the Court's Joint Motion and finds that there is still a sufficient basis in the existing record to readjudicate and decide the instant claim.

Upon comprehensive review, the criteria to reopen the Veteran's claim are not met. There remains no new source of competent evidence which establishes, or tends to establish the likelihood that the Veteran's back condition is medically related to his military service. 

The most prominent and potentially relevant source of new evidence associated with the claims file since the April 1999 RO rating decision consists of extensive records of VA outpatient treatment. Some of these records it must be indicated reference recent treatment for back problems. An April 2006 VA report of hospitalization for a left knee arthroplasty procedures also contains reference to "severe back pain" and while unclear in its diagnostic pronouncement, does appear to indicate degenerative joint disease of the lower back region. An August 2008 follow-up at a pain clinic denotes "chronic neck and low back pain." Meanwhile,        a similar treatment report from August 2009 states an assessment, in part, of chronic lower back pain of multifactorial etiology. The earliest instance upon which the Veteran complained of back pain on VA medical evaluation would appear to be from an October 2000 physician's report. Even taking the foregoing treatment history into account, however, it does not demonstrably advance the theory that       the Veteran's back problems are in any regard attributable to military service.      The fact remains that these more recent VA outpatient treatment records reveal a current disability of the low back (although even that is not conclusively shown,    as most of the reports reference pain and no objective symptomatology), an element of the claim that was never in question. Rather, the definitive issue and basis for the prior April 1999 denial was lack of causal nexus to service. What the state of the Veteran's current disability is does not speak to the issue of etiology.

The Board is further aware that where a pattern of symptomatology dating back to service is shown such may help establish a causal nexus to military service, but that is not the case here. Generally, under VA law, where an in-service condition        was not "chronic" in nature, a pattern of continuity of symptomatology from service discharge through the presence is considered essential to support the claim. See 38 C.F.R. § 3.303(b). See also Clyburn v. West, 12 Vet. App. 296, 302 (1999). It stands to reason that were there a pattern of continuity of symptomatology in the present case, it would warrant reopening the claim presently before the Board. Indeed,           the Court's Joint Motion expressly requested that the Board consider this possibility based on the medical history. However, on critical review of the evidence at hand, the Board cannot discern such a pattern of symptomatology. Essentially, the first indication anywhere of back pain or problems is from 2000, still more than 20 years following service discharge. Every further VA report of back problems is dated subsequently. Given the extended interval of at least two decades between service discharge and the first noted symptomatology, there is no continuous pattern of a back disability since service. If anything, the wide gap between service and initial diagnosis tends to weight against the claim. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). Accordingly, it follows that the entries in the Veteran's VA outpatient treatment records do not substantiate a finding that new and material evidence has been received.

The remaining additional items of evidence made of record since April 1999 include documentation pertaining to an award of disability benefits from the        Social Security Administration (SSA). These records include an October 2004 disability determination evaluation which has a diagnostic impression identifying "low back pain with no history of radiation." In this instance again, there is documentation of somewhat recent post-service treatment, though no attendant reason to find there is any greater support for a linkage between that condition and the Veteran's service. 

Also available now are reports of VA Compensation and Pension examinations conducted over a span of several years, but which are limited in scope to diagnosis and evaluation of knee disorders, and have no bearing upon the instant claim. Similarly, VA medical opinions obtained from treatment providers associated with the Veterans Health Administration (VHA) in 2008, and again in 2009 involve inquiries into the etiology of right knee and left elbow disorders, and are wholly unrelated to the present matter.

Meanwhile, the Veteran continues to maintain that his current lower back pathology is the end result of a back injury sustained in service during a Jeep accident in service, which was never officially documented. There is no further documentary or other corroborating evidence offered to support this description of events.              While the Board does not doubt the sincerity of the Veteran's assertions, there is also nothing to show that such an incident might be a contributor to a present back disorder. See e.g., Untalan v. Nicholson, 20 Vet. App. 467 (2006) (the presentation of new arguments based on evidence already of record as of the previous decision does not constitute new evidence). In addition, the Court has held that a claimant's lay testimony does not comprise a basis to reopen a claim where the determinative issue is that involving medical causation. See Moray v. Brown, 5 Vet. App. 211, 214 (1993). 

Accordingly, since the criteria for new and material evidence to reopen service connection for a low back disorder have not been met, the benefit-of-the-doubt doctrine does not apply, and the petition to reopen must be denied. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  



ORDER

The petition to reopen a claim for service connection for a low back disorder               is denied.


REMAND

The Board finds that the remaining issues on appeal must be remanded for further development action, consistent with the provisions of the Court's August 2011  Joint Motion.

In the September 2010 Board decision from which the Veteran appealed, the Board issued a denial of a higher evaluation than 30 percent for a left knee disorder since June 1, 2007. It was found that under applicable rating criteria 38 C.F.R. § 4.71a, Diagnostic Code 5055, for prosthetic replacement of the knee joint, that the minimum evaluation of 30 percent (one-year following implantation of prosthesis) was warranted. The Board concluded that the criteria were not met for a higher     60 percent evaluation, which would have required chronic residuals consisting of severely painful motion or severe weakness in the affected extremity. See Diagnostic Code 5055. The Board based this determination heavily upon the results of a December 2009 VA Compensation and Pension examination that referenced range of motion studies for the left knee. 

The Board's decision further denied the claims for service connection for right knee and cervical spine disorders. In so finding, the Board placed heavy emphasis upon the fact that the medical records, particularly service treatment records, were wholly absent indication of a claimed injury while on guard duty at Spandau Prison in Germany where the Veteran allegedly fell on ice injuring the right knee and upper back. Service records only documented a left knee injury. The Board further considered the fact with regard to claimed right knee disability specifically that available VA medical opinions on the etiology of the right knee condition weighed against the claim. In particular, a 2009 VHA medical opinion offered the theory  that the Veteran had pre-existing service bilateral asymptomatic osteochondritis dissecans, and that the condition did not become symptomatic until after discharge from service, ruling out traumatic precipitating injury in service. The Board concluded that the competent and probative evidence weighed against finding that either a right knee or cervical spine disorder was incurred or aggravated in service. 
The Board further denied a petition to reopen service connection for a left elbow disorder. A prior unappealed October 1981 rating decision had denied the original claim for service connection for a left elbow disorder on the basis that service treatment records were silent for the condition. There was a more recent August 2003 rating decision which denied reopening of the claim, again on similar grounds, that there was no indication of precipitating in-service injury (and therefore no causal connection between the claimed condition, and military service). The Board found that the claim did not warrant reopening, given that the Veteran continued to attribute an elbow condition to a fall while service on guard duty during service, but his contentions alone were not new and material evidence. Other evidence provided since the August 2003 last relevant RO denial including VA and private outpatient records, and VA medical opinions, did not help substantiate a causal linkage back to military service. 

The terms of the Court's August 2011 Joint Motion addressed each of the foregoing claims. The Joint Motion vacated and remanded the Board's denial of the claim for increased rating for a left knee disorder since June 1, 2007, on the grounds that the December 2009 VA Compensation and Pension examination, upon which the Board heavily relied, was deficient. According to the Court, the December 2009 examination range of motion findings left unclear the impact of pain upon the Veteran's disability. Under DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), which the Court cited, VA is required to evaluate a disability premised upon limitation of motion taking into account not only initial objective range of motion, but also functional loss due to pain, weakness, fatigability, incoordination, and similar factors. See also 38 C.F.R. §§ 4.45, 4.59 (2011). Here, the December 2009 VA examiner reported limitation of motion of the left knee as including flexion of 115 degrees active and 120 degrees passive, but then inexplicably indicated there was pain at 150 degrees, which was outside the parameters for evaluating range of motion anyway. See 38 C.F.R. § 4.71, Plate II (defining normal knee flexion as to 140 degrees). The Court directed that the Board address the sufficiency of this exam. 

Presently, in order to obtain the best possible assessment of the current severity of the Veteran's left knee disorder, the Board remands this claim in order to obtain a new VA examination. 

Moreover, the Court's Joint Motion found that with regard to the claims for service connection for right knee and cervical spine disorders, and petition to reopen service connection for a left elbow disorder, there was reason to believe from        the Veteran's statements during the May 2007 hearing before the Board that there were additional service treatments available. While the STRs on their face appeared complete, the Veteran had identified two military facilities where he was hospitalized from which additional STRs might be forthcoming. Such records if available potentially would corroborate injuries to the claimed affected right knee, cervical spine and left elbow areas. 

Therefore, the Board will direct that the RO/AMC make an inquiry for such additional STRs consistent with what the Veteran has alleged he received as supplemental medical treatment in service.

Finally, the Joint Motion specified that as to service connection for a right knee disorder, the Board needed to provide a more adequate statement of reasons and bases concerning whether the presumption of sound condition was for application. The Board's decision had relied heavily on a VHA opinion that the Veteran had osteochondritis dissecans pre-existing service. This notwithstanding, the Board     did not apply the appropriate standard of requiring clear and unmistakable evidence to rebut the presumption of sound condition at service entrance, as well as showing that pre-existing disability did not undergo in-service aggravation.

Presently, the Board sees fit to order a new VA medical exam that will properly address the etiology of a right knee disorder, in light of the applicable law pertaining to cases involving disabilities pre-existing service. 


Accordingly, these claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. The RO/AMC should contact the appropriate records depository that would maintain in-service hospitalization records for all treatment the Veteran underwent in        1977-78 at Fort Devens, Massachusetts, and Fort McClellan, Alabama. Then associate any additional records received with the claims file.  All efforts to obtain these records must be documented in the claims file.  If the records cannot be located, or do not exist, a formal Memorandum of Unavailability must be prepared for inclusion in the claims folder.

2. The RO/AMC should then schedule the Veteran for a VA orthopedic examination to: 1) ascertain the current nature and etiology of a right knee disorder; and                2) ascertain the current severity of a service-connected left knee disorder. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination; such review must be documented in the examination report. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner is requested to provide findings responsive to the following inquiries:

a) Please initially confirm that the Veteran has the condition of a right knee disorder, and specify the diagnosis. The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran had a right knee disorder, manifested by osteochondritis dissecans, which pre-existed entrance into military service. If so, then indicate whether this disorder underwent aggravation therein (i.e., a permanent worsening in severity, not due to the natural disease process). If there was no         pre-existing disability, then please otherwise indicate whether the current right knee disorder is directly related to the Veteran's service, taking into account any relevant symptoms and treatment noted therein, as well as the Veteran's own assertions of in-service injury.

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

b) Please indicate all present symptoms and manifestations attributable to the Veteran's  service-connected left knee disorder. In evaluating the Veteran, the examiner should report complete range of motion findings for the affected joint.    The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the measured joint is used repeatedly over a period  of time.                   The examiner should also be asked to determine whether the joint exhibits weakened movement, excess fatigability or incoordination. If feasible, these determinations should be expressed in terms of additional range of motion loss due to any weakened movement, excess fatigability or incoordination. 

3. The RO/AMC should then review the claims file.                  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claims for increased rating for a left knee disorder, service connection for a right knee disorder and cervical spine disorder, and petition to reopen service connection for a left elbow disorder, in light of all additional evidence received. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before  the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.           §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


